



Exhibit 10.37
ex1037ceooptionagreem_image1.gif [ex1037ceooptionagreem_image1.gif]


CVS HEALTH CORPORATION
BUSINESS PLANNING COMMITTEE
NONQUALIFIED STOCK OPTION AGREEMENT
ANNUAL GRANT
GRANT DATE: APRIL __, ____




1.     GRANT OF OPTION. Pursuant to the provisions of the 2010 Incentive
Compensation Plan, as amended (the “ICP”) of CVS Health Corporation (the
”Company”), on the date set forth above (the “Grant Date”), the Company has
granted and hereby evidences the Grant to the person named below (the
“Participant”), subject to the terms and conditions set forth or incorporated in
this Nonqualified Stock Option Agreement (“Agreement”), the right, and option,
to purchase from the Company the aggregate number of shares of Common Stock
($.01 par value) of the Company (“Shares”) set forth below, at the purchase
price indicated below (the “Option”), the Option to be exercised as hereinafter
provided. The ICP is hereby made a part hereof and Participant agrees to be
bound by all the provisions of the ICP. Capitalized terms not otherwise defined
herein shall have the meaning assigned to such term(s) in the ICP. The
provisions in this Agreement shall be read in concert with the Amended and
Restated Employment Agreement dated as of December 22, 2008, as amended as of
December 21, 2012 (the “Employment Agreement”) and the ICP. In the event of any
ambiguity concerning the coordination of the provisions of this Agreement and
the Employment Agreement, the terms of the document which provide Participant
with the most favorable treatment with respect to the Option shall govern. The
Option is a nonqualified option as defined in the ICP. The Option purchase price
per Share as stated below is equal to the Fair Market Value per Share as of the
Grant Date.


Participant:
Larry Merlo
Employee ID:
XXXXXX
Shares:
XXXXXX
Option Price:
$XXX.XX



2.    TERM OF OPTION. The term of the Option shall be for a period of seven (7)
years from the Grant Date, subject to the earlier termination of the Option, as
set forth in the ICP and in this Agreement. No portion of the Option shall be
exercisable after the term of the Option.


3.     EXERCISE OF OPTION. (a)    The Option, subject to the provisions of the
ICP, shall be exercised by submitting a request to exercise to the Company’s
stock option administrator, in accordance with the Company’s current exercise
policies and procedures, specifying the number of Shares to be purchased, which
number may not be less than one hundred (100) Shares (unless the number of
Shares purchased is the total balance which is then exercisable). An exercise by
Participant of all or part of this Option shall effected through the Company’s
“cashless exercise” procedures. Otherwise, at the time of exercise, Participant
shall tender to the Company cash or cash equivalent for the aggregate option
price of the Shares Participant has elected to purchase or certificates for
Shares of Common Stock of the Company owned by Participant for at least six (6)
months with a fair market value at least equal to the aggregate option price of
the Shares Participant has elected to purchase, or a combination of the
foregoing.


(b)     Prior to its expiration or termination and except as otherwise provided
herein, the Option will become vested in accordance with the vesting schedule
set forth below, each date on which vesting occurs a “Vesting Date”, and any
vested Option will be exercisable by Participant prior to the expiration of its
term so long as Participant has maintained continuous employment with the
Company or a subsidiary of the Company from the Grant Date through the exercise
date:


(i)
25% of the Option shall vest on the 1st anniversary of the Grant Date;

(ii)
25% of the Option shall vest on the 2nd anniversary of the Grant Date;

(iii)
25% of the Option shall vest on the 3rd anniversary of the Grant Date;

(iv)
25% of the Option shall vest on the 4th anniversary of the Grant Date.



1

--------------------------------------------------------------------------------







4.    TAXES. Upon a cashless exercise of the Option the Company shall withhold
from the proceeds of the exercise of the Option any required taxes. If the
Options is exercised other than through a cashless exercise Company shall have
the right to require Participant to pay the amount of any withholding taxes
immediately, upon notification from the Company, before the proceeds from the
exercise are delivered to Participant. Furthermore, the Company may elect to
deduct such taxes from any other amounts then payable to Participant in cash or
in Shares or from any other amounts payable any time thereafter to Participant
to the extent allowed under applicable law.


5.    TRANSFERABILITY. The Option may be transferred to and may thereafter be
exercised by one or more members of Participant’s immediate family, by a trust
established by Participant for the benefit of one or more members of
Participant’s immediate family, or by a partnership of Company of which the only
owners are members of Participant’s immediate family (the “Transferee(s)”);
provided, that no portion of the Option may be transferred until such time as it
becomes vested and exercisable pursuant to Section 3(b) hereof, and further
provided that no more than fifty percent (50%) of the exercisable Option may be
transferred by Participant. An “immediate family member” shall mean
Participant’s spouse, parents, children, grandchildren and the spouses of such
parents, children and grandchildren. Transferee will be subject to all terms and
conditions applicable to the Option prior to its transfer. Transferee may not
again transfer the Option. In order to transfer the Option, Participant must
notify the Company in the form of a “Notice of Transfer of Nonqualified Stock
Option” (which form may be obtained from the Company’s Legal Department) of such
transfer and include the name, address and social security number of Transferee,
as well as the relationship of Transferee to Participant. With respect to any
transfer of an Option, Participant will be subject to any tax liability due upon
exercise of the transferred Option by Transferee.


6.    TERMINATION OF EMPLOYMENT. Unless otherwise provided for in the ICP, this
Agreement or the Employment Agreement as amended from time to time, the Option
(whether vested or unvested), to the extent not yet exercised, shall be
forfeited immediately upon Participant’s termination of employment with the
Company or any of its subsidiaries. With respect to terminations addressed in
the Employment Agreement, the provisions of the Employment Agreement as amended
from time to time shall apply and continue to apply, except as set forth in this
Section 6, notwithstanding any termination of the Employment Agreement.
Otherwise, the following shall apply:


(a)Retirement. In the event of an “Approved Early Retirement” or “Normal
Retirement” as such terms are defined below, the Option shall continue to vest
and be exercisable in accordance with Section 10(f) of the Employment Agreement
as amended from time to time; provided that the Option, to the extent it becomes
vested in connection with an Approved Early Retirement or Normal Retirement,
shall remain exercisable for the later of (1) the three (3) year period
immediately following the Approved Early Retirement or Normal Retirement, or (2)
the one (1) year period following the date the Option is fully vested but, in
each case, not beyond the original term of the Option. Solely for purposes of
the Option, the term “Approved Early Retirement” shall mean the Participant’s
voluntary termination of employment with the Company at or after attaining age
sixty (60) but prior to attaining age sixty-five (65), and the term “Normal
Retirement” shall mean Participant’s voluntary termination of employment with
the Company at or after attaining age sixty-five (65), in each case so long as
(i) Participant provides at least twelve (12) months’ advance notice to the
Committee of his intent to take Approved Early Retirement or Normal Retirement,
(ii) Participant fully cooperates with the Company in transitioning his duties
during the period between the disclosure to the Committee of his intent to take
Approved Early Retirement or Normal Retirement and his retirement date, (iii)
Participant continues to be employed by the Company through the Approved Early
Retirement or Normal Retirement date, and (iv)  in the case of an Approved Early
Retirement, the Committee approves such retirement.


(b)Disability. Notwithstanding any contrary provisions of any agreement
(including the Employment Agreement), in the event Participant’s employment with
the Company and any subsidiary of the Company terminates by reason of total and
permanent disability (as defined in the Company’s Long-Term Disability Plan, or,
if not defined in such Plan, as defined by the Social Security Administration),
the Option shall vest as of the employment termination date on a pro-rata basis
as follows: the Option shall vest with respect to a total number of Shares as of
the employment termination date (which is the last day that Participant is
employed by the Company and any subsidiary of the Company), equal to (i) the
number of Shares subject to the Option on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed as of the employment termination date since the Grant Date and (B) the
denominator shall be forty-eight (48), minus (ii) the number of Shares with
respect to which the Option vested prior to the employment termination date
(whether or not the Option was previously exercised). For purposes of this
calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked. For example, if
the time elapsed between the Grant Date and the employment termination date is
eight months and five days, the numerator


2

--------------------------------------------------------------------------------





in sub-section (A) above shall be nine. The Option may be exercised to the
extent vested at any time within one (1) year of Participant’s employment
termination date but not beyond the original term of the Option.
7.     REQUIRED ACCEPTANCE OF AWARD. The Option may not be exercised unless and
until the Company has received formal acceptance by Participant of the terms and
conditions set forth herein as required by the Company. Acceptance may be
submitted either electronically, if available, or in writing.


8.     NOTICE. Any notice required to be given hereunder to the Company shall be
in writing addressed to the Company, attention Senior Vice President, Chief
Human Resources Officer, One CVS Drive, Woonsocket, RI 02895, and any notice
required to be given hereunder to Participant shall be addressed to Participant
at his address as shown on the records of the Company, subject to the right of
either party hereafter to designate in writing to the other some other address.


9.     RECOUPMENT OF OPTION AWARD. The Option subject to this Agreement under
the ICP shall be subject to the terms of the Company’s Recoupment Policy as it
exists from time to time, which may require the Participant to immediately repay
to the Company the value of any pre-tax economic benefit that he may derive from
the grant of the Option hereunder. By accepting this Option grant, Participant
acknowledges that a copy of the Company’s Recoupment Policy has been made
available for the Participant’s reference.


10.     COMMITTEE AUTHORITY. The Committee shall have the authority, in its sole
discretion, to make any interpretations, determinations, and/or take any
administrative actions with respect to the ICP and this Agreement, including
whether any post-termination payments to Participant shall be deemed severance
pay, the duration of any severance period, and/or whether a termination was
without cause.


11.     GOVERNING LAW. This Nonqualified Stock Option Agreement and the Option
evidenced hereby shall be governed by the laws of Delaware, without giving
effect to principles of conflict of laws.


12. ACKNOWLEDGEMENT.    This Agreement shall be fully effective only upon the
Participant’s formal acceptance of the terms and conditions set forth above as
required by the Company.








BY: ___________________________________________________
Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation




Accepted By: __________________________________
Larry J. Merlo




____________________________
Date    








3